Motion GRANTED and Order filed March 2, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00172-CV
                                   ____________

                       IN RE CURTIS BURTON, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              270th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2015-50245

                                     ORDER

      February 28, 2020, relator Curtis Burton filed a petition for writ of mandamus
in this court. Relator asks this court to order the Honorable Dedra Davis, Judge of
the 270th District Court, in Harris County, Texas, to set aside her February 11, 2020
order denying relator’s motion to disqualify counsel entered in trial court number
2015-50245, styled Burton v. Meridian Capital International Fund, et al.
         Relator has also filed a motion for temporary stay of proceedings below. See
Tex. R. App. P. 52.8(b), 52.10. On February 28, 2020, relator asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

         It appears from the facts stated in the petition and motion that relator’s request
for relief requires further consideration and that relator will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relator’s motion and
issue the following order:

         We ORDER all proceedings in trial court cause number 2015-50245, Burton
v. Meridian Capital International Fund, et al., STAYED until a final decision by
this court on relator’s petition for writ of mandamus, or until further order of this
court.

         In addition, the court requests real parties in interest Meridian Capital
International Fund and Meridian Capital CIS Fund to file a response to the petition
for writ of mandamus on or before March 17, 2020. See Tex. R. App. P. 52.4.

                                      PER CURIAM


Panel consists of Justices Jewell, Bourliot, and Hassan.




                                              2